                 Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 1 of 51



IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT



RANDALL BYRNE, DAVID
KLEUSKENS, JERRY HENRY, JASON
WEBER, and SUSAN FOSTER-HARPER,                           Case No.: 3:20-cv-00712
on behalf of themselves and all others
similarly situated,                                       JURY TRIAL DEMANDED

                      Plaintiffs,

v.


CHARTER COMMUNICATIONS, INC.,
CHARTER COMMUNICATIONS
HOLDINGS, LLC, CHARTER
COMMUNICATIONS OPERATING,
LLC, and SPECTRUM MANAGEMENT
HOLDING COMPANY, LLC,

                      Defendants.



                                              COMPLAINT

            Plaintiffs, Randall Byrne, David Kleuskens, Jerry Henry, Jason Weber, and Susan Foster-

Harper, bring this Complaint against Defendants Charter Communications, Inc., Charter

Communications Holdings, LLC, Charter Communications Operating, LLC, and Spectrum

Management Holding Company, LLC (collectively “Charter”), and respectfully allege as

follows:

                                            INTRODUCTION

            1.       This case arises from a bait-and-switch scheme whereby Charter advertises to

consumers that its cable television service packages will have a fixed monthly rate for a period of

one to two years, but after consumers sign up or renew their service for the promised fixed-rate


                                                    -1-
1992930.3
                 Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 2 of 51



period, Charter deceptively increases the monthly rate in multiple        deceptive ways. Charter

obscures the increases, deceives customers about their purpose, and makes it difficult for

customers to cancel service.

            2.       Four ways Charter deceptively increases its monthly rate during the promised

fixed-rate period are: (1) imposing and increasing a so-called “Broadcast TV Surcharge”; (2)

pegging customer discounts to a list price rate, increasing that list price rate, and increasing the

customer’s “discounted” rates with it; (3) removing channels originally presented as part of the

package and then charging extra for them; and (4) increasing the monthly price of customer

equipment such as cable boxes which are utilized by customers to receive television service.

            3.       The first way Charter deceptively increases its monthly rate is by adding a

“Broadcast TV Surcharge” to each monthly bill for every customer, and systematically and

regularly increasing this “surcharge.” Charter introduced the Broadcast TV Surcharge in 2010, at

about $1 per month, but has steadily increased it, such that the Broadcast TV Surcharge is now

$13.50 per customer per month, or $162 per customer per year. Charter increased the monthly

Broadcast TV Surcharge three times between November 2018 and October 2019 alone, by a total

of $4.65 per customer per month. Charter has deliberately rolled out the Broadcast TV Surcharge

and increased its amount in a manner designed to further ensure that the charge and increases go

unnoticed by customers. When customers call to complain about the Broadcast TV Surcharge

after they learn about it, Charter’s agents tell customers that the Surcharge is a tax or government

fee or is otherwise out of Charter’s control. But the Broadcast TV Surcharge is entirely within

Charter’s control, and Charter alone decides whether to charge it and how much to charge. The

Broadcast TV Surcharge is not a legitimate surcharge, but is instead simply a way for Charter to

charge more per month for its basic service without having to advertise the actual, higher price.



                                                     -2-
1992930.3
                 Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 3 of 51



Any costs Charter pays to carry local channels are part of the inherent cost of Charter’s business

of providing television services. In addition, for many Charter customers who subscribe to a

“legacy” Time Warner Cable television package (Charter acquired Time Warner Cable in 2016),

Charter also adds a similar inadequately disclosed “Sports Programming Surcharge” to their bill

as a way to charge more per month for Charter’s service than the lower promised price. Time

Warner Cable introduced the Sports Programming Surcharge in 2015.

            4.       The second way Charter deceptively increases its monthly rate is by promising

customers a specific “discounted” monthly price, without disclosing that the “discount” is in fact

pegged to a list price rate in the form of a dollar amount discount from that list price rate. Charter

then increases the list price rate at its whim, and raises the customer’s monthly “discounted” rate

in lockstep with the standard price. In other words, Charter deceives customers into believing

they are signing up for a flat, discounted monthly rate that will not change during the

promotional one- or two-year period, when in fact Charter structures the discount, for billing

purposes, as a flat discount amount, such that the customer’s “discounted” monthly rate increases

alongside any increases Charter chooses to make to its list price rate during the customer’s

promotional period. This is yet another way Charter deceives customers into signing up for what

they think is a set rate for a set period, but where Charter actually reserves for itself the ability to

arbitrarily increase that rate at any time. Charter does this even though its website plainly states

that the promotional price of its cable services packages will be fixed for the promotional period;

for example, as of the date of the filing of this complaint, Charter’s website reads, “Price for TV

Select and Internet is $89.98/mo for yr. 1; standard rates apply after yr 1.”

            5.       The third way Charter effectively increases its monthly rate during a promised

fixed-rate period is by removing channels originally presented as part of the cable television



                                                     -3-
1992930.3
                 Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 4 of 51



service package and then charging additional fees to include them going forward. Charter lists on

its website each and every channel included with each of its cable television service packages,

but later removes channels, such as the Cinemax movie channels, that were described to be

included in the cable television service package at the time customers signed up, and then

informs customers that they must pay an additional fee to continue to access the removed

channels. After offering a certain price for a certain service for a certain period of time, but later

requiring additional fees to continue access for certain aspects of that service in the middle of

that time period, Charter effectively increases the total price for the same service.

            6.       The fourth way Charter increases its monthly rate during a promised fixed-rate

period is by increasing the monthly price of customer equipment such as cable boxes which are

utilized by customers to receive television service. After promising a flat specific price per

month which includes the cost of the equipment, Charter later increases the monthly rate by

increasing its charges for that equipment. For example, Charter regularly increases the charges

for “Spectrum Receivers” (i.e., the cable boxes required to receive the cable television channels)

in the middle of a promised fixed-rate period.

            7.       Through this bait-and-switch scheme, Charter has unfairly and improperly

extracted billions of dollars in ill-gotten gains from consumers across the country, including

those in Ohio and Kentucky.

            8.       Plaintiffs seek, on behalf of themselves and classes of all similarly situated

consumers, awards of damages, restitution, pre- and post-judgment interest, attorneys’ fees and

costs, and permanent injunctive relief.

                                      JURISDICTION AND VENUE

            9.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)

because the amount in controversy, exclusive of interest and costs, exceeds $5,000,000, and this

                                                      -4-
1992930.3
              Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 5 of 51



is a proposed class action in which there are members of the proposed Class who are citizens of a

state different from Charter.

            10.   This Court has personal jurisdiction over Charter because Charter’s headquarters

and principal place of business are in this District, in Stamford, Connecticut.

            11.   Venue is proper within this District pursuant to 28 U.S.C. § 1391 because

Defendant’s headquarters and principal place of business are in this District, and many of the

acts and transactions giving rise to this action occurred in this District.

                                               PARTIES

            12.   Plaintiff Randall Byrne is a citizen and resident of Powell, Ohio.

            13.   Plaintiff David Kleuskens is a citizen and resident of Miamisburg, Ohio.

            14.   Plaintiff Jerry Henry is a citizen and resident of Florida who typically resides in

his Columbus, Ohio home during the May through October months.

            15.   Plaintiff Jason Weber is a citizen and resident of Louisville, Kentucky.

            16.   Plaintiff Susan Foster-Harper is a citizen and resident of Versailles, Kentucky.

            17.   Defendant Charter Communications, Inc. is a Delaware corporation with its

principal place of business located at 400 Atlantic Street, Stamford, Connecticut 06901. Charter

Communications, Inc. is a holding company whose principal asset is a controlling equity interest

in Charter Communications Holdings, LLC.

            18.   Defendant Charter Communications Holdings, LLC is a Delaware limited liability

company with its principal place of business located at 400 Atlantic Street, Stamford,

Connecticut 06901. Charter Communications Holdings, LLC is a holding company and the

parent company of Charter Communications Operating, LLC.

            19.   Defendant Charter Communications Operating, LLC is a Delaware limited

liability company with its principal place of business also located at 400 Atlantic Street,

                                                   -5-
1992930.3
              Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 6 of 51



Stamford, Connecticut 06901. Charter Communications Operating, LLC is a wholly owned

subsidiary of Charter Communications, Inc. and is the entity under which substantially all of

Charter’s operations reside. Its members are residents of Connecticut and Missouri.

            20.   Defendant Spectrum Management Holding Company, LLC is a Delaware limited

liability company with its principal place of business also located at 400 Atlantic Street,

Stamford, Connecticut 06901. In May 2016, Time Warner Cable, Inc. was merged into a

subsidiary of Charter Communications, Inc. and changed its name to Spectrum Management

Holding Company, LLC.

            21.   Charter transacts business in this District and throughout the United States.

            22.   Charter sells cable television, broadband internet, and phone service under the

brand name Spectrum. Any references to Spectrum in this complaint refer to Defendants.

                              COMMON FACTUAL ALLEGATIONS

            23.   Charter’s pricing of its cable television service packages operates as a bait and

switch scheme. The bait is a supposedly fixed monthly rate, which Charter advertises on

television and the internet, which Charter promotes on its website, and which its sales and

customer service agents quote and promise over the phone. The switch is higher and ever-

increasing monthly rates, through at least four schemes that conceal the increases and/or deceive

customers about their purpose. In sum, Charter induces new customers with low prices but then

charges a higher price without giving its customers the services they signed up for. In doing so,

Charter avoids advertising its true prices, thereby harming consumers.

            A.    The Bait: A Supposedly Fixed Monthly Rate

            24.   Charter sells cable service packages which include television service. At all

relevant times, Charter has aggressively advertised its plans through pervasive marketing

directed at the consuming public in Ohio and Kentucky and throughout the United States,

                                                   -6-
1992930.3
              Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 7 of 51



including via high-profile television, radio, print (including mailings) and online advertisements.

Charter also advertises its plans on its website and at its Spectrum-branded retail stores.

            25.   Across all its advertising channels, Charter consistently and prominently

advertises a flat, fixed monthly rate for its television service and cable service packages which

include television service.

            26.   For years, Charter has not disclosed that it actually increases those promised fixed

monthly rates through multiple schemes. Among other omissions, Charter does not fully or

accurately disclose the existence or amount of its Broadcast TV Surcharge prior to sign-up, and

does not disclose that it periodically increases that surcharge (and thus customers’ monthly rates)

at its discretion.

                  1.     Charter Advertises a Fixed Monthly Rate

            27.   Charter has advertised its fixed-rate plans through numerous video

advertisements, shown on television and on the internet. These advertisements quote a flat

monthly rate—for example, “29.99/mo.”—with no asterisk or fine print shown alongside the

quoted rate. Some of these ads have no fine print or other disclosure about surcharges or price

increases whatsoever. Other ads have displayed fine print during the ads’ final seconds that is at

best a large block of difficult or impossible to read fine print using vague language that “install,

taxes, fees, surcharges, & other equipment extra.”

            28.   For example, two of Charter’s 2019 ads that aired on TV and on the internet

offered “Spectrum TV: $44.99/a month. NO CONTRACT” with zero disclosures about

additional surcharges or price increases.1 A 2020 Charter ad that is still airing on TV as of the




1
 https://www.ispot.tv/ad/oSzy/spectrum-tv-and-internet-make-the-switch-200-mbps;
https://www.ispot.tv/ad/ouSI/spectrum-tv-internet-upside-down

                                                     -7-
1992930.3
              Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 8 of 51



date of this complaint offers “Spectrum TV: $44.99/mo for 12 months when bundled. NO

CONTRACT,” again without any disclosures about additional surcharges or price increases.2

            29.    Charter has aired ads condemning competitors for hidden costs and lying to

customers, without disclosing its own hidden costs and misrepresentations.3

                   2.      Customer Sales Agents Quote a Fixed Monthly Rate

            30.    When consumers contact Charter sales agents (by phone, in its retail stores, or

online via chat) to discuss and sign up for Charter television services or for cable bundles which

include television service, Charter sales agents present consumers with the advertised flat

monthly price and assure consumers that the monthly price will stay the same—and will not

increase—for a period of 12 to 24 months (one to two years). Likewise, when existing

customers contact Charter customer service or sales agents to change their service plan or to

inquire about available discounts and plans, Charter agents offer and quote them service plans at

a promised flat monthly price and assure the customers that the monthly price will stay the

same—and will not increase—for one to two years. On information and belief, Charter agents

are trained and instructed to make these statements as a matter of company policy.

            31.    On information and belief, Charter’s sales and customer service agents are

instructed, if a potential customer asks a Charter agent what, if anything, will be charged on top

of the quoted flat monthly price, to reply that the only additions to the quoted price (besides

additional equipment or voluntarily chosen extra services) are taxes or other government-related

fees passed on by Charter to the customers. On information and belief, Charter instructs its

agents to refrain from disclosing the existence of any so-called surcharges imposed by Charter

that are not related to government fees—and in fact agents assert that none exist. Instead, Charter


2
    https://www.ispot.tv/ad/ZpD9/spectrum-stage
3
    https://www.ispot.tv/ad/wPEX/spectrum-wink

                                                   -8-
1992930.3
              Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 9 of 51



agents promise that the cable television service package will cost a fixed, unchanging, monthly

price for the entirety of the promotional or renewal period.

                  3.     Charter’s Website Quotes a Fixed Monthly Rate

            32.   Consumers can sign up for Charter’s cable television service packages through

Charter’s website. And many customers who sign up for or renew Charter’s television service

via telephone, first view and research Charter’s prices online on Charter’s website.

            33.   Charter’s sales website, today and for years, quotes and has quoted a flat, fixed

monthly rate for an initial promotional period, for example, “44.99/mo each for 12 mos when

bundled**” for TV and internet service. If customers scroll to the very bottom of the initial offer

webpage, Charter includes varying fine print or links to pages with further terms.

            34.   The fine print on Charter’s initial offer webpage has consistently stated that the

promised rate would stay fixed during the promotional period, with language such as “Price for

TV Select and Internet is $89.98/mo or yr. 1; standard rates apply after yr 1” (which is the

language on Charter’s website as of the date of the filing of this complaint).

            35.   Based on the investigation of Plaintiffs’ counsel, until very recently (and no

earlier than August 2019), the fine print or linked terms on this initial offer webpage did not

disclose the existence or amount of the Broadcast TV Surcharge. At most, the fine print included

language that “Installation, equipment, taxes, fees and surcharges extra,” without specifying any

such surcharges or their amounts.

            36.   To Plaintiffs’ knowledge, at no time in the past or at the present has Charter’s

initial offer webpage, or the web sign-up process, adequately disclosed that Charter might choose

to increase the quoted monthly rate for television service (through one of the schemes described

herein) during the promotional period.



                                                   -9-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 10 of 51



            37.   When a consumer selects a desired service bundle on Charter’s initial offer

webpage, they are sent to a webpage to choose the options for which they would like to sign up.

These sign-up pages allow customers to select various additional services or upgrades on the left

side of the webpage and list costs for each chosen line item on the right side of the webpage,

each of which is presented as having a fixed monthly charge. This webpage also shows a full list

of channels included with each available television package.

            38.   In September 2017—and for years earlier—the line item costs for television

service (and for other selected services such as internet and phone) were summed into a total on

the right side of the webpage alongside the text “Monthly Costs*”. If the customer did not

choose additional options, then the amount listed as the total monthly rate was identical to that

quoted on the initial offer webpage. If the consumer scrolled down past all optional services on

the left side, at the very bottom of the page below the copyright was a link in small text reading

“*Product and Offer Disclaimers.” If the consumer saw and clicked that link, a long list of

disclaimers would open, including a quoted flat monthly fee for each service package, such as

“Single Play TV Select: Promotion price is $39.99/mo. for 12 months; standard rates apply after

one year. …surcharges may apply.” No specific surcharges were disclosed.

            39.   At some time between September 2017 and August 2018, Charter modified the

online order process by adding—for the first time—a line item listed as “Broadcast Fee” with a

specific monthly amount listed ($8.85 in August 2018, $11.99 in August 2019, etc.). Both the

listed subtotal for the “Broadcast Fee” and the listed total monthly rate falsely represented that

these would be fixed rates for the duration of the promotional period. The website does not

suggest or disclose that Charter might (and would) choose to raise the Broadcast Fee (i.e., the

Broadcast TV Surcharge)—and thus the total monthly rate—during the promotional period.



                                                 -10-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 11 of 51



            40.   As of, and prior to, August 2018, the “Broadcast Fee” listed on Charter’s sign-up

webpage included no additional information, context, or description of its purpose. At some time

between August 2018 and August 2019, Charter added a small “i” information icon next to

“Broadcast Fee.” If a consumer hovers the cursor over the “i” icon, a text box appears, reading:

“The Broadcast TV Surcharge is a fee by the owners of local broadcast ‘network-affiliated,’ TV

stations (affiliates of CBS, NBC, ABC, Fox, and so on). The fee enables Spectrum to continue to

offer these channels for our customers.” This description is false: in fact, the Broadcast TV

Surcharge is not a fee “by” local broadcast TV stations, but is a fee whose existence and amount

is determined and charged by Charter alone. There is no equivalent fee charged by local

broadcast TV stations that Charter is passing on to its customers through the Broadcast TV

Surcharge. Any costs Charter pays to carry local channels are part of the inherent cost of

Charter’s business of providing television services.

            41.   After a consumer clicks “CONTINUE” under the quoted monthly rate on the

webpage described above, the consumer is taken to a final webpage to submit the order. On the

order submission webpage the same line items, subtotal, and total monthly charges are shown on

the right. The submission webpage offers a link to Charter’s Residential Terms of Service. These

terms contain no disclosure of any specific surcharges; the Terms of Service contain only vague

references to the possible existence of surcharges in general.

            B.    The Switch: A Rising Rate

            42.   Although Charter represents to prospective and existing customers that it offers

fixed monthly rates for a one- or two-year service period as alleged above, Charter in fact raises

customers’ rates above the fixed monthly rates Charter previously represented.




                                                 -11-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 12 of 51



            43.   Charter achieves these deceptive price increases through at least four bait-and-

switch schemes further described below: (1) imposing and increasing the so-called “Broadcast

TV Surcharge”; (2) pegging customer discounts to a list price rate, increasing that list price rate,

and increasing the customer’s “discounted” rates with it; (3) removing channels originally

presented as part of the package and then charging extra for them; and (4) increasing the monthly

price of customer equipment such as cable boxes which are utilized by customers to receive

television service.

                  1.     Bait & Switch Scheme 1: Broadcast TV Surcharge

            44.   Charter first introduced its so-called “Broadcast TV Surcharge” in 2010. The

Broadcast TV Surcharge is a monthly fee Charter charges to its television services customers at a

uniform rate across the country.

            45.   Charter acquired competing television service provider Time Warner Cable in

May 2016. Time Warner Cable had also charged a Broadcast TV Surcharge, and after Charter

acquired Time Warner Cable, Charter continued charging former Time Warner Cable customers

the Broadcast TV Surcharge, which Charter adjusted to match its nationwide monthly surcharge

amount. Charter also has continued to charge many former Time Warner Cable customers, such

as Plaintiff Susan Foster-Harper, who subscribe to a “legacy” Time Warner Cable package, a so-

called “Sports Programming Surcharge” in addition to the Broadcast TV Surcharge.

            46.   The lowest monthly amount for the Broadcast TV Surcharge of which Plaintiffs

are aware was $0.94 in October 2010. Over the subsequent months and years, Charter

continually increased the Broadcast TV Surcharge, by up to $2 per increase.

            47.   By November 2015, Charter had increased the Broadcast TV Surcharge to $6.05

per month.



                                                  -12-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 13 of 51



            48.   In September 2017, Charter increased the Broadcast TV Surcharge to $7.50 per

month.

            49.   In February 2018, Charter increased the Broadcast TV Surcharge to $8.85 per

month.

            50.   In November 2018, Charter increased the Broadcast TV Surcharge to $9.95 per

month.

            51.   In March 2019, Charter increased the Broadcast TV Surcharge to $11.99 per

month.

            52.   In October 2019, Charter increased the Broadcast TV Surcharge to $13.50 per

month.

            53.   Charter applied these increases to the Broadcast TV Surcharge uniformly to all its

customers, regardless of whether they were still within a promotional or promised flat-rate one-

or two-year period. Therefore, Charter increased the total monthly amount paid by customers

during promised promotional or flat-rate periods each time it increased the Broadcast TV

Surcharge amount.

            54.   Charter sets the Broadcast TV Surcharge at a uniform amount, nationwide, such

that it knows the existing Broadcast TV Surcharge amount when a customer signs up. Despite

this knowledge, Charter does not adequately disclose to prospective customers the actual amount

of the Broadcast TV Surcharge then in place, and only recently buried the fact of its existence

deep within its website. Charter thereby continues to mislead customers about the Surcharge’s

true purpose and about the fact that Charter regularly increases the Surcharge.

            55.   Charter’s failure to disclose the true nature of the Broadcast TV Surcharge has

been the subject of congressional scrutiny. In 2016, the United States Senate’s Permanent



                                                 -13-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 14 of 51



Subcommittee on Investigations, following a hearing, requested information from Charter on its

failure to properly disclose the Broadcast TV Surcharge.

            56.   Charter promised Ohio Plaintiff Randall Byrne that the cable service package

Charter offered him, which included the Spectrum TV Silver plan, would remain at a total

monthly rate of $162.00 for at least one year. However, Charter in fact raised Byrne’s monthly

rate above $162.00 during the promised one-year fixed rate period, including by repeatedly

increasing the Broadcast TV Surcharge.

            57.   Charter promised Ohio Plaintiff David Kleuskens that the cable service package

Charter offered him, which included the Spectrum TV Silver plan, would remain at a total

monthly rate of $150.00 for at least one year. However, Charter in fact raised Kleuskens’

monthly rate above $150.00 during the promised one-year fixed rate period including by

repeatedly increasing the Broadcast TV Surcharge.

            58.   Charter promised Plaintiff Jerry Henry in May 2019 a flat promotional price of

approximately $150/month for his cable package including Spectrum TV Select, for at least a

one-year period. However, only five months later on Henry’s October 2019 bill, Charter raised

Henry’s monthly rate by increasing the Broadcast TV Surcharge by $1.51. Then, in December

2019, Charter advertised to Henry in a promotional flyer, and promised him via telephone, that

the price for Spectrum TV under a “Seasonal Plan” (where “services hibernate while you’re

away”) at his Ohio home would be $9.99/month while he spent the winter at his Florida

residence. However, after Henry signed up for the “Seasonal Plan,” Charter in fact charged

Henry $23.40/month, not $9.99/month, for Spectrum TV during the Seasonal Plan

“hibernat[ion]” period, after adding an undisclosed $13.50/month “Seasonal Broadcast TV

Surcharge” to his bill.



                                                 -14-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 15 of 51



            59.   Charter promised Kentucky Plaintiff Jason Weber that the cable service package

Charter offered him, which included TV service, would remain at a total monthly rate of $74.98

per month plus taxes for at least a one-year period. However, Charter in fact immediately

charged an additional $9.95 in the form of the Broadcast TV Surcharge above the promised

$74.98 rate, and then increased Weber’s monthly rate even further by repeatedly increasing the

Broadcast TV Surcharge.

            60.   Not only does Charter fail to fully or accurately disclose the Broadcast TV

Surcharge before consumers sign up, Charter also continues to misrepresent and obscure the

Broadcast TV Surcharge after customers sign up.

            61.   As alleged above, Charter’s sales agents do not disclose the Broadcast TV

Surcharge when quoting the monthly rate when consumers are in the process of signing up or

renewing under a new promotion.

            62.   On information and belief, Charter trains and instructs its sales agents to tell

customers who inquire about the Broadcast TV Surcharge that it is a government fee or charge

that Charter passes on to customers, even though this is not true.

            63.   When Plaintiff David Kleuskens called Charter to complain about the Broadcast

TV Surcharge, a Charter agent told him falsely that the Broadcast TV Surcharge was a “tax”

which Charter had nothing to do with and had no control over. When Kleuskens called again to

complain, a different Charter agent told Kleuskens that the Broadcast TV Surcharge was

imposed by Charter because the local government charged Charter a fee for showing some

channels and that Charter was simply passing on this government fee to its customers.

            64.   Charter’s printed bills fail to inform consumers about the true nature of the

Broadcast TV Surcharge. Compounding its fraud, through at least 2018, in many cases Charter



                                                   -15-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 16 of 51



and its predecessor Time Warner Cable falsely printed on the bill that the Broadcast TV

Surcharge and the Sports Programming Surcharge were government-related fees.

            65.   For example, on Plaintiff Susan Foster-Harper’s January 2018 bill, Charter

defined “Surcharges” as: “Surcharges – Spectrum, formerly TWC, imposes surcharges to

recover costs of complying with its governmental obligations.” Meanwhile, the only

“surcharges” listed on the entire bill were the “Broadcast TV Surcharge” of $7.50 and the

“Sports Programming Surcharge” of $2.70. Foster-Harper read that description on her bills and

reasonably assumed and understood it to mean that the Broadcast TV Surcharge and the Sports

Programming Surcharge were government-related pass-through charges. However, Charter’s

description was false; the Broadcast TV Surcharge and the Sports Programming Surcharge were

not related to Charter’s costs of complying with its governmental obligations. Rather, Charter

invented and imposes the “surcharges” as a way to deceptively increase its prices, pocketing the

money and enriching itself.

            66.   Prior to October 2016, Charter hid the Broadcast TV Surcharge (and also the

Sports Programming Surcharge) in the “Taxes, fees & surcharges” summary line on the bill,

further indicating that the surcharges were government-related fees.

            67.   Starting in October 2016, after Congressional scrutiny regarding the Surcharges,

Charter began listing the Broadcast TV Surcharge and the Sport Programming Surcharge in an

“Other Charges” section of the bill. However, Charter did not list the surcharges in the “TV

Services” section of the bill or in the “TV Services” subtotal; Charter only listed the surcharges

under “Other Charges.” In many cases, Charter’s bills did not provide any explanation or context

for the Broadcast TV Surcharge, although the bills did provide a vague explanation for

unspecified “Tax and Fees” which indicated that “This statement reflects the current taxes and



                                                 -16-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 17 of 51



fees for your area.” This “Tax and Fees” definition, which did not explicitly state to which taxes,

fees, or surcharges it was referring, may have further led customers to believe the Broadcast TV

“Surcharge” was one of these government-related taxes or fees.

            68.    In or around 2018 or 2019, Charter began listing a new explanation of the

Broadcast TV Surcharge on at least some customers’ bills. The explanation reads: “The

Broadcast TV Surcharge is a fee reflecting charges assessed to Spectrum by the owners of local

broadcast and local ‘network-affiliated’ TV stations.” This description is false and omits the true

nature of the Broadcast TV Surcharge: in fact, the Broadcast TV Surcharge is not a fee “assessed

to” Charter, but is a fee whose existence and amount is determined and charged by Charter alone.

There is no equivalent fee charged by local broadcast TV stations that Charter is passing on to its

customers through the Broadcast TV Surcharge. Any costs Charter pays to carry local channels

are part of the inherent cost of Charter’s business of providing the cable television service

channels.

            69.    Deep within Charter’s current website, within the customer support section,

Charter provides another false description of the Broadcast TV Surcharge: “As a direct result of

local broadcast or ‘network-affiliated’ TV stations in recent years dramatically increasing the

rates to Charter Communications to distribute their signals to our customers, we’re forced to pass

those charges on as a ‘Broadcast TV Surcharge.’ …[I]n recent years the prices demanded by

local broadcast TV stations have necessitated that we pass these costs on to customers.”

(Emphases added.)4 The terms “forced” and “necessitated” conceal the true nature of the

Broadcast TV Surcharge by suggesting that Charter is required to pass through a specific fee, as

if it were charged by the government like a tax or other government assessment. In fact, the

Broadcast TV Surcharge is a discretionary fee whose existence and amount are determined and
4
    https://www.spectrum.net/support/my-account/broadcast-tv-surcharge/.

                                                       -17-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 18 of 51



charged by Charter alone. There is no equivalent fee charged by local broadcast TV stations that

Charter is passing on to its customers through the Broadcast TV Surcharge. Any costs Charter

pays to carry local channels are part of the inherent cost of Charter’s business of providing

television services.

            70.   Charter also intentionally makes it difficult for customers to know when it has

increased the Broadcast TV Surcharge. First, Charter increases the Broadcast TV Surcharge in

small dollar increments, e.g., $1 to $2, at a time, thereby hiding it within a bill that has other

small variations month to month for items such as taxes and government fees. By increasing the

Broadcast TV Surcharge multiple times each year, Charter can cumulatively increase the

Surcharge over the course of a year by amounts that customers would have been more likely to

notice if done all at once—such as Charter’s $4.55 increase from November 2018 to October

2019. Second, even if a customer were to notice and think to inquire about a bill that was higher

than usual, and the customer then went to check her or his latest bill for an explanation of the

increased charges, Charter includes absolutely no disclosure or notice whatsoever of the

increased Broadcast TV Surcharge on that latest bill. To determine the source of the increase, a

customer would have to think to compare the latest bill with the prior bill. It is only on the prior

bill—issued to customers in the middle of the prior month, fewer than 30 days before the

increased charge became effective—that Charter informs customers of any increase to the

Broadcast TV Surcharge.

                  2.     Bait & Switch Scheme 2: Pegging Discounts To, And Then Increasing,
                         The List Price Rate

            71.   The second way Charter deceptively increases its monthly rate is by promising

customers a specific “discounted” promotional monthly price, without disclosing that the

“discount” is in fact pegged to a list price rate in the form of a dollar amount discount from that


                                                 -18-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 19 of 51



list price rate. Charter then increases the list price rate in the middle of the supposedly fixed-rate

promotional period, causing the customer’s monthly “discounted” rate to increase along with it.

            72.   Despite its promises to customers that they are signing up for, or renewing their

service at, a flat promotional rate, Charter treats the promotion for billing purposes as if Charter

is charging a fixed promotional dollar discount amount off of the standard rate. During these

promotional periods, Charter has repeatedly increased its standard rate—and has increased

clients’ promotional rates in lockstep at the same time.

            73.   When customers complain about such price increases in the middle of the

promotional period, Charter agents justify the increases by arguing that clients’ promotional

discounts have remained the same. But this defies Charter’s promises on sign-up or renewal that

the promotional rate would remain constant, and defies Charter’s pre-sale representations of a

fixed promotional rate that will not increase during the promotional period.

            74.   For example, in May 2019, Charter promised Plaintiff Jerry Henry a flat

promotional rate of approximately $150/month for his cable package including Spectrum TV

Select, for at least a one-year period. On Henry’s June 18, 2019, bill, Charter printed the list

price of Spectrum TV Select as $64.99, to which a $30.00 “Promotional Discount” was applied.

But on Henry’s October 18, 2019, bill, only five months into his “promotion,” Charter printed

the list price of Spectrum TV Select as $72.49 (a $7.50 increase), to which the same $30

“Promotional Discount” was applied, causing his Spectrum TV Select net “discounted” price

(and the net price of his overall cable package) to likewise increase $7.50 despite Charter having

promised Henry in June 2019 that his package price would remain the same during the

promotion.




                                                  -19-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 20 of 51



            75.   Charter has thereby devised a scheme, which it fails to disclose to customers, by

which Charter has pegged increases in the monthly “discounted” price to increases in the list

price rate. During customers’ promised fixed-rate promotional period, Charter increases the list

price rate for its service and simultaneously increases the customers’ promotional rates in

lockstep. Charter’s application of these price increases to its customers who are still in their

promotional period is deceptive, unfair, and unconscionable.

                  3.     Bait & Switch Scheme 3: Removing Channels Originally Included

            76.   Charter also effectively increases its prices during a promised fixed-rate period by

removing channels originally presented as part of the TV package and then telling customers

they must pay additional fees if they still want those channels.

            77.   When customers sign up for a Charter TV package, Charter’s website lists each

and every channel included with the package the customer chooses. Charter agents often

explicitly state or list channels included in the service package. However, during the promised

fixed-rate period, Charter has repeatedly removed promised channels from the customer’s

service package and then told customers they must pay extra to continue receiving those

channels.

            78.   Charter does not, however, decrease customers’ monthly rates to account for the

reduced service. In fact, Charter charges customers considerable amounts more (e.g., $5.99–

$9.99 per channel) to access those same channels that had originally been promised and listed as

part of their packages. In effect, Charter is charging more for the same service than originally

quoted, despite representing that it would charge customers a fixed monthly rate for their service

(which included those channels) during the one- or two-year fixed-rate service period.




                                                  -20-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 21 of 51



            79.   Charter’s scheme of removing promised channels from its TV service and then

telling customers they must pay extra if they still want those channels, similarly abuses any

discretion purportedly granted by any Charter contract.

            80.   For example, in February 2019, Charter removed the Cinemax and EPIX channels

from its Spectrum TV Gold package, effective immediately, despite the fact that those channels

were listed as part of the Gold package when customers signed up for it. If customers wanted to

continue accessing those channels, Charter now required them to pay an additional $5.99–$9.99

for each channel per month (on top of their same TV Gold package monthly rate).

            81.   For example, in February 2019, Charter removed the Cinemax channels from its

Spectrum TV Silver package, effective immediately—even for Silver package customers like

Plaintiffs Randall Byrne and David Kleuskens who were still within their promised fixed-rate

period for the package—despite the fact that the Cinemax movie channels were promised and

listed as part of the Silver package when customers signed up for it. If customers wanted to

continue accessing those Cinemax channels, Charter now required them to pay an additional

$9.99 per month (on top of their same TV Silver package monthly rate).

                  4.     Bait & Switch Scheme 4: Increasing Equipment Fees

            82.   The fourth way Charter increases its monthly rate during a promised fixed-rate

period is by increasing equipment fees, such as cable box fees, in the middle of the promised

fixed-rate period. Charter regularly increases the charges for “Spectrum Receivers” (required to

receive the cable TV channels) in the middle of promised fixed-rate periods.

            83.   For example, in May 2019, Charter promised Plaintiff Jerry Henry a flat

promotional rate of approximately $150/month for his cable package including Spectrum TV

Select, for at least a one-year period. On Henry’s June 18, 2019, bill, Charter listed the price of



                                                 -21-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 22 of 51



each of his Spectrum Receivers (necessary to receive the Spectrum TV Select service) as “$7.50

each.” But on Henry’s October 18, 2019, bill, only five months into his “promotion,” Charter

raised the price of each of his Spectrum Receivers to “$7.99 each” (an increase of $0.50 for each

of his 3 Spectrum Receivers) causing a $1.50 increase in his monthly price despite Charter

having (falsely) promised Henry in June 2019 that his monthly service bill would remain the

same during the promotional period.

            C.    Charter Intentionally Makes It Difficult for Customers to Cancel Service

            84.   Customers who learn about any of Charter’s bait-and-switch schemes and are

unhappy that Charter is charging them higher monthly rates than those originally quoted

encounter several difficulties and challenges imposed by Charter if they try to cancel their

service.

            85.   First, Charter’s 30-Day Money Back Guarantee explicitly excludes surcharges,

such that if customers see the Broadcast TV Surcharge on their first bill and are dissatisfied, they

cannot get it refunded even if they immediately cancel their service.

            86.   Second, Charter does not currently pro-rate cancellations, such that customers are

charged for the cost of the entire month even if they cancel sooner. For example, if a customer

cancels his or her service on the very first day of a service month, Charter will charge the

customer for the entire month, i.e., for the entire 30 days of that month, even though the

customer only received service that month for a single day prior to cancelling.

            87.   Third, Charter’s bills do not arrive until part-way through the billing month. For

example, Plaintiff Foster-Harper received her December 14, 2019 bill, which stated it was for

“Services from 12/13/19 through 01/12/20,” via email on December 17 (several days after the

billing period had already started) and via postal mail several days after that. Thus, given



                                                  -22-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 23 of 51



Charter’s refusal to pro-rate cancellations, a customer who cancels service immediately after

receiving and reviewing that month’s bill is forced to pay for service for that entire month—

which further discourages cancellations.

            88.   Fourth, Charter has imposed a policy that customers can only cancel their service

over the phone or in person, and where the cancellation must be effective immediately (i.e., the

customer immediately loses access to all Charter services) and not on a requested future date. For

example, the customer cannot designate or request that the service be cancelled effective on a

future date, such as the last day of the current non-refundable billing period—which the typical

customer would logically request and desire. Charter outright refuses to allow customers to place

a cancellation order which is effective on a future date.

            89.   Thus, if a customer, immediately upon receiving his or her monthly bill (which as

a matter of Charter policy does not arrive until partway through the current billing period) calls

Charter to cancel his or her service, Charter requires that: (1) the customer pay for service for the

entire rest of the month (e.g., for another 2+ weeks due to Charter’s no-pro-ration cancellation

policy); and (2) the customer’s service must be terminated immediately, such that the customer

cannot enjoy or receive any services through the end of the month—even though Charter is

requiring the customer to pay for services for the entire month. The only way for the customer to

receive and enjoy that entire month’s (paid-for) services, is for the customer to call Charter back,

again (waiting on hold and/or going in-person to a Charter Spectrum retail store) on the very last

day of the service month, and to then cancel service on that very same day.

            90.   On information and belief, Charter intentionally designed these severe

cancellation policies to prevent and discourage customers from cancelling their cable service.




                                                 -23-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 24 of 51



And in fact, these Charter policies function to deter customers from cancelling their service after

Charter has misled those customers about the monthly price they will be charged.

                            PLAINTIFFS’ FACTUAL ALLEGATIONS

            Plaintiff Randall Byrne

            91.   Plaintiff Randall Byrne is, and at all relevant times has been, an Ohio resident.

            92.   Byrne was previously a subscriber of Time Warner Cable’s television and

broadband internet cable service at his home in Ohio for many years. After Charter

Communications, Inc. acquired Time Warner Cable in mid-2016, the branding on the monthly

bills he received changed from “Time Warner Cable” to Charter’s “Spectrum.” Byrne continues

to be a subscriber of Charter’s cable television service as of the filing of this complaint.

            93.   In 2018, Byrne noticed that his cable bill significantly increased. Byrne called

Charter customer service to complain about the large and unexpected increase. The agent he

spoke to told him his rate had increased because the “promo” he was on expired. Byrne asked the

agent how he could reduce his monthly bill. The agent told Byrne he could sign up for a new

cable bundle which included the Spectrum TV Silver plan and broadband internet at a total

monthly rate of approximately $162.00. The Spectrum TV Silver plan included the Cinemax

movie channels. The agent told Byrne that the cable package was not a short-term promotional

package and promised that the monthly rate “would not change” for at least a year. The agent did

not inform Byrne of the existence of the Broadcast TV Surcharge or explain what the charge

was. Based on the Charter agent’s promises and representations to him, Byrne signed up for the

cable service bundle.

            94.   On or around November 2018, Byrne’s cable bill increased when Charter

increased the Broadcast TV Surcharge by $1.10, to $9.95. Byrne did not receive full, fully

accurate, or non-misleading notice that the Broadcast TV Surcharge would be increased or

                                                  -24-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 25 of 51



regarding the nature or basis of the Broadcast TV Surcharge. Byrne did not then know, nor could

he then know, that the Broadcast TV Surcharge was really just part of a scheme for Charter to

raise the monthly rate of its cable television service packages.

            95.   After noticing that his November 2018 cable bill was higher than promised, Byrne

examined his full printed cable bill and compared it to the printed bills from prior months to

determine the source of the price increase. Until he examined those bills, Byrne had no idea

about the existence of the Broadcast TV Surcharge. Based on the name and presentation of the

Broadcast TV Surcharge on the bills, Byrne believed that the Broadcast TV Surcharge was a

pass-through cost that Charter was required to charge, like a tax.

            96.   On or around February 2019, Byrne attempted to access a Cinemax movie

channel included in his TV plan, and discovered he was no longer able to access the Cinemax

channels. Starting in February 2019, Charter had removed the Cinemax channels from his

Spectrum TV Silver plan, and Charter now demanded that Byrne pay an additional $9.99 per

month to continue accessing those channels. Since February 2019, and continuing today, Charter

has charged Byrne for his Spectrum TV Silver plan without any reduction to account for the

removed Cinemax channels.

            97.   On or around March 2019, Byrne’s cable bill increased when Charter raised the

Broadcast TV Surcharge by $2.04, to $11.99. Byrne did not receive full or adequate notice that

the Broadcast TV Surcharge would be increased or regarding the nature or basis of the Broadcast

TV Surcharge. Byrne did not then know, nor could he then know, that the Broadcast TV

Surcharge was really just part of a scheme for Charter to raise the monthly rate of its cable

television service packages.




                                                -25-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 26 of 51



            98.    On or around October 2019, Byrne’s cable bill increased when Charter raised the

Broadcast TV Surcharge by $1.51 to $13.50. Byrne did not receive full or adequate notice that

the Broadcast TV Surcharge would be increased or regarding the nature or basis of the Broadcast

TV Surcharge. Byrne did not then know, nor could he then know, that the Broadcast TV

Surcharge was really just part of a scheme for Charter to raise the monthly rate of its cable

television service packages.

            99.    Byrne remains a Charter customer. Charter, and its predecessor Time Warner

Cable, charged Byrne the Broadcast TV Surcharge for many years. Charter continues to charge

Byrne the Broadcast TV Surcharge to this day.

            100.   Through the imposition and increase of the Broadcast TV Surcharge, Charter has

for several years charged Byrne a higher price for his cable services each month than Charter

promised him and he expected to pay, causing him damages. Through the removal of his

Cinemax channels which Charter had previously promised were included in his Spectrum TV

Silver plan, Charter has effectively increased his rates for the remaining channels he still

receives, causing him damages.

            101.   When Byrne agreed in 2018 to purchase his cable service package which included

the Spectrum TV Silver plan, he was relying on Charter’s explicit representations regarding the

monthly price of the services and the channels which were included in the TV plan. He did not

expect (and Charter did not tell him) that Charter would charge a bogus so-called Broadcast TV

Surcharge which Charter could and would increase at its whim. When Byrne agreed to purchase

his cable package in 2018, he was relying on Charter’s explicit representations that the price of

the cable package would remain the same for at least a year, and that the channel lineup

promised to him, including Cinemax, would likewise remain the same. He did not expect (and



                                                 -26-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 27 of 51



Charter did not tell him) that Charter would increase the price of the cable package or remove the

Cinemax channels from his service at Charter’s whim. That information would have been

material to him. Had he known that information he would not have been willing to pay as much

for his service and would have acted differently.

            Plaintiff David Kleuskens

            102.   Plaintiff David Kleuskens is, and at all relevant times has been, an Ohio resident.

            103.   Kleuskens has been a subscriber of Charter’s cable television service since mid-

2018, and continues to be a subscriber as of the filing of this complaint.

            104.   In mid-2018, Kleuskens went to a Charter Spectrum retail store to learn about

Spectrum’s service plans and prices. A Charter agent at the store told Kleuskens that the cost for

a cable service bundle of the Spectrum Silver TV plan, broadband internet, and phone service

was a flat price of approximately $128.00 per month, and that three receivers for his televisions

would be another $7.50 each, for a monthly total of approximately $150.00. Kleuskens told the

agent that it was very important to him that this monthly price remain the same and not

constantly increase, and that otherwise he was not interested in subscribing to Charter. The agent

promised Kleuskens that the price for the service bundle would remain approximately $150.00

per month for at least a year. At that time, the advertised and promised channel lineup for the

Silver TV package included the Cinemax movie channels. The agent did not inform Kleuskens

of the existence of the Broadcast TV Surcharge or explain what the charge was. Based on the

Charter agent’s promises and representations to him, Kleuskens signed up for the cable service

bundle.

            105.   On or around November 2018, Kleuskens’ cable bill increased when Charter

raised the Broadcast TV Surcharge by $1.10, to $9.95. Kleuskens did not receive full or accurate



                                                   -27-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 28 of 51



notice that the Broadcast TV Surcharge would be increased or regarding the nature or basis of

the Broadcast TV Surcharge. Kleuskens did not then know, nor could he then know, that the

Broadcast TV Surcharge was really just part of a scheme for Charter to raise the monthly rate of

its cable television service packages.

            106.   Kleuskens called Charter to complain about the price increase. The Charter agent

blamed the increase on the Broadcast TV Surcharge, and falsely told Kleuskens that the

Broadcast TV Surcharge was a “tax” which Charter had nothing to do with and over which

Charter had no control.

            107.   On or around February 2019, Kleuskens’ bill increased again when Charter raised

the Broadcast TV Surcharge by $2.04, to $11.99. Kleuskens called Charter to complain about the

price increase. The Charter agent Kleuskens spoke to falsely told Kleuskens that the Broadcast

TV Surcharge was imposed by Charter because the local government charged Charter a fee for

showing some channels, and that Charter was simply passing this government fee on to its

customers via the Broadcast TV Surcharge.

            108.   In protest against Charter’s repeated increase of his bill via the Broadcast TV

Surcharge in violation of Charter’s promises and representations to him, for several months

Kleuskens deducted the amount of the latest Broadcast TV Surcharge increase (approximately

$2.04 per month) from the amount he paid Charter for each bill. After a few months, Charter sent

a letter to Kleuskens warning him that unless he paid the full balance of his bill (including the

past Broadcast TV Surcharge increases), Charter would cut off his services. Faced with this

threat, Kleuskens paid the full balance claimed by Charter.

            109.   Also on or around February 2019, Charter removed the Cinemax movie channels

from Kleuskens’ Spectrum TV Silver plan, despite the fact that those channels were listed as part



                                                  -28-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 29 of 51



of the TV Silver plan when he signed up for it and despite the fact that he was still within the

promised fixed-rate period. In order to continue accessing those channels, Charter now required

Kleuskens to pay an additional $9.99 per month (on top of his TV Silver plan monthly rate).

Since February 2019, and continuing today, Charter has charged Kleuskens for his Spectrum TV

Silver plan without any reduction to account for the removed Cinemax channels.

            110.   On or around October 2019, Kleuskens’ bill increased again. Charter had raised

the Broadcast TV Surcharge, this time by $1.51 to $13.50. Charter had also raised the price of

his two Spectrum Receivers (the cable boxes required to receive the television channels) by

$0.50 each, increasing his bill by another $1.00 per month. Kleuskens called Charter to complain

about the increase and spoke to a Charter agent. The agent told Kleuskens there was nothing the

agent or Charter could do, and the agent refused to credit his account for the increase.

            111.   Kleuskens remains a Charter customer. Charter has charged Kleuskens the

Broadcast TV Surcharge every month since he signed up for Charter in mid-2018, and continues

to do so to this day.

            112.   Through the imposition and increase of the Broadcast TV Surcharge, Charter has

charged Kleuskens a higher price for his cable services each month than Charter promised him

and he expected to pay, causing him damages. Through the removal of the Cinemax channels

which Charter had previously represented were included in Kleuskens’ Spectrum TV Silver plan,

Charter has effectively increased his rates for the remaining channels he still receives, causing

him damages.

            113.   When Kleuskens signed up for Charter cable services in 2018, he was relying on

Charter’s explicit representations regarding the monthly price of the services. He did not expect

(and Charter did not tell him) that Charter would charge a bogus so-called Broadcast TV



                                                 -29-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 30 of 51



Surcharge which Charter could and would increase at its whim. He did not expect (and Charter

did not tell him) that Charter would remove channels from his Spectrum TV Silver plan and then

require him to pay extra to continue accessing those channels. That information would have been

material to him. Had Kleuskens known that information, he would not have been willing to pay

as much for his service and would have acted differently.

            Plaintiff Jerry Henry

            114.   Plaintiff Jerry Henry is a Florida resident who typically resides in Ohio during the

May through October months each year.

            115.   Henry was previously a subscriber of Time Warner Cable’s television and

broadband internet cable service at his Ohio home, having first signed up for Time Warner Cable

in or around 2016. After Charter Communications, Inc. acquired Time Warner Cable, the

branding on the monthly bills he received changed from “Time Warner Cable” to Charter’s

“Spectrum.” Henry continued to be a subscriber of Charter’s cable service until May 2020, when

he cancelled his service.

            116.   In May 2019, Henry noticed that his cable bill significantly increased. Henry

called Charter customer service to complain about the large and unexpected increase. The agent

he spoke to told him his rate had increased because the legacy Time Warner Cable “promo” he

was on expired.

            117.   Henry made multiple calls to multiple agents in an effort to reduce his bill. One

agent he spoke to told Henry he could sign up for a new Charter Spectrum cable bundle

promotion which included the Spectrum TV Select plan, broadband internet and voice at a total

monthly rate of approximately $150.00. The agent told Henry that the promotional $150.00 price

was a flat rate which would not change for at least a year. The agent did not inform Henry of the

existence of the Broadcast TV Surcharge or explain what the charge was. The agent also did not

                                                   -30-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 31 of 51



inform Henry of any installation or setup charges. Based on the Charter agent’s promises and

representations to him, Henry signed up in May 2019 for the cable service bundle at the

promised $150.00 rate for his Ohio home.

            118.   In or around late May 2019, new cable boxes, which he had not requested or

expected, showed up on his doorstep. Henry installed the new equipment himself. Henry was

then surprised to see a $9.99 “Self-Install Activation Charge” on his June 18, 2019 bill. When

Henry called Charter to complain about the self-install charge, he told the Charter customer

service agent that if Charter had bought out Time Warner Cable and new equipment was needed,

they should have installed it at no cost and should not charge him a self-install fee for the

change-over. The Charter agent refused to refund the self-install charge and unapologetically

told Henry he could have been charged a lot more, because Charter would have charged him a

much higher installation fee if a Charter technician had come to install the equipment.

            119.   For the first four months through September 2019, Charter billed Henry at the

promised rate of approximately $150.00 per month, with the exception of the $9.99 self-install

charge.

            120.   But on Henry’s October 2019 bill, in the fifth month of his promised fixed-rate

promotional period, Charter increased his monthly rate significantly via three of the deceptive

practices that are the subject of this complaint. First, Charter raised Henry’s monthly rate by

increasing the Broadcast TV Surcharge by $1.51. Second, Charter increased the price of his

Spectrum TV Select package by $7.50, by increasing the list price of Spectrum TV Select from

$64.99 to $72.49 while applying the same $30 flat “Promotional Discount” amount to the now

higher list price rate. Third, Charter increased his bill by another $1.50 by raising the price of

each of his Spectrum Receivers to “$7.99 each” (an increase of $0.50 per cable box).



                                                  -31-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 32 of 51



            121.   Henry did not receive full, fully accurate, or non-misleading notice of these price

increases, which occurred in the middle of his promised fixed-rate promotion. Henry did not then

know, nor could he then know, that the Broadcast TV Surcharge was really just part of a scheme

for Charter to raise the monthly rate of its cable television service packages.

            122.   In late 2019, Henry received a promotional flyer in the mail from Charter in

which Charter advertised its “Seasonal Plan.” The flyer advertised: “PLANNING A

TEMPORARY MOVE? Switch to a Spectrum Seasonal Plan and enjoy a worry-free transition

when you’re away from home.” The flyer also stated “MOVING FOR THE SEASON? … Let

your TV, Internet or Voice services hibernate while you’re away.”

            123.   The flyer advertised that the rates for the “Seasonal Plan” were $9.99/month for

television, $4.99/month for internet, and $4.99/month for voice. The flyer contained no

disclosure, not even in the tiny fine print on the back of the flyer, that there would be an

additional $13.50/month Broadcast TV Surcharge on top of the $9.99/month television charge.

            124.   Henry was already planning on residing in his home in Florida through April

2020. Henry had subscribed to seasonal plans in the past, and this advertised Seasonal Plan was

attractive to him because he would pay a much lower rate of approximately $20.00 per month to

Charter while he was in Florida, and meanwhile would avoid the hassle and costs of

disconnecting, reconnecting, and reinstalling his services at his Ohio home.

            125.   In response to the Spectrum Seasonal Plan flyer, Henry called Charter in

December 2019 and spoke to a Charter agent about signing up for the Seasonal Plan. The agent

confirmed that the monthly rate for the Seasonal Plan would be approximately $20.00 per month

“plus taxes” (i.e., $9.99/month for television, $4.99/month for internet, and $4.99/month for

voice, plus taxes). The agent did not inform Henry that there would be a $13.50 Broadcast TV



                                                   -32-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 33 of 51



Surcharge on top of the $9.99/month television charge. Based on Charter’s and the agent’s

representations, Henry signed up for the Seasonal Plan, to be effective January 1, 2020.

            126.   When Henry received his January 18, 2020 bill, he was surprised to see an

additional $13.50 “Seasonal Broadcast TV Surcharge” under the “Other Charges” section of his

bill. Henry called Charter to complain, and told the Charter agent that neither the flyer he saw,

nor the agent he had spoken to in December, had disclosed to him that Charter would bill him an

additional $13.50 “Seasonal Broadcast TV Surcharge” above the advertised $9.99/month

Seasonal Plan television rate. The agent refused to refund or remove the Seasonal Broadcast TV

Surcharge, and told Henry that it was a required charge “that the government allows the cable

companies to pass on.” On January 25, 2020, Henry filed an online complaint on the FCC

website complaining that Charter failed to disclose the additional $13.50 Seasonal Broadcast TV

Surcharge to him including in the promotional Seasonal Plan flyer.

            127.   Charter charged Henry the Broadcast TV Surcharge every month since he first

signed up in 2016, through May 2020. In May 2020 Henry cancelled his Charter service.

            128.   Through the imposition and increase of the Broadcast TV Surcharge, by

increasing his Spectrum TV Select plan “discounted” rate, and by increasing the monthly cost of

his three cable boxes required to receive cable television, Charter charged Henry a higher price

for his cable services than Charter promised him and he expected to pay, causing him damages.

            129.   When Henry agreed in May 2019 to purchase his cable service package which

included the Spectrum TV Select plan, he was relying on Charter’s explicit representations

regarding the fixed monthly price of the services. When Henry later agreed in December 2019 to

temporarily switch over to the Seasonal Plan while he was away in Florida, he did not expect

(and Charter did not tell him) that Charter would charge him a $13.50 Seasonal Broadcast TV



                                                  -33-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 34 of 51



Surcharge on top of the advertised and promised $9.99/month television charge. Henry did not

expect (and Charter did not tell him) that Charter would increase the price of his services via

these various schemes given Charter’s omissions and representations to the contrary. This

information would have been material to him. Had Henry known this information he would not

have been willing to pay as much for his services and would have acted differently.

            Plaintiff Jason Weber

            130.   Plaintiff Jason Weber is, and at all relevant times has been, a Kentucky resident.

            131.   Weber was a subscriber of Charter’s cable television service from November

2018 through January 2020.

            132.   As of October 2018, Weber subscribed to an internet-only plan from Charter at a

rate of $19.99 per month. The plan, called the Everyday Low Price Internet package (“ELP”),

was a legacy broadband internet plan previously offered by Time Warner Cable prior to its

acquisition by Charter. Weber noticed that Charter recently had significantly reduced the internet

speed of the plan. Then, on or about November 2018, Charter increased the price of this now

slower ELP internet plan by $5.00 to $24.99.

            133.   On or about November 2018, Weber called Charter to inquire about Charter’s

service offerings for faster internet. The Charter agent he spoke to encouraged him to sign up for

a services bundle which included Charter’s live TV streaming plan. Based on the options and

prices offered by the Charter agent he spoke to, Weber determined that the price for a bundle of

both faster internet and TV streaming was between $10 and $20 more than the price for faster

internet alone. The Charter agent offered Weber a broadband internet plus TV streaming bundle

plan called “Spectrum Lifestyle” for a flat price of $74.98 per month “plus taxes.” Weber told

the agent he was not interested in a temporary “promo” rate where the price was going to jump



                                                   -34-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 35 of 51



up after some initial promotional period. The agent promised him that the $74.98 rate was not a

promotional rate and that the $74.98 rate, plus tax, would not increase for at least a year. The

agent did not inform Weber of the existence of the Broadcast TV Surcharge or explain what the

charge was. Based on the Charter agent’s promises and representations to him, Weber signed up

for the service bundle.

            134.   When Weber received his first bills, he was surprised that the total monthly bill

was over $12.00 more than the quoted $74.98 rate. Weber saw that the $9.95 so-called Broadcast

TV Surcharge comprised most of that amount. Based on the name and presentation of the

Broadcast TV Surcharge on the bill, and based on the agent’s promise to him that the total

monthly price would be $74.98 “plus tax,” Weber believed that the Broadcast TV Surcharge was

a pass-through cost that Charter was required to charge, such as a tax or government-related fee.

            135.   On or around February 2019, Weber’s bill increased when Charter raised the

Broadcast TV Surcharge by $2.04, to $11.99. Weber did not receive full or accurate notice that

the Broadcast TV Surcharge would be increased or regarding the nature or basis of the Broadcast

TV Surcharge. Weber did not then know, nor could he then know, that the Broadcast TV

Surcharge was really just part of a scheme for Charter to raise the monthly rate of its television

service.

            136.   On or around October 2019, Weber’s bill increased again when Charter raised the

Broadcast TV Surcharge, this time by $1.51 to $13.50. Weber did not receive full or accurate

notice that the Broadcast TV Surcharge would be increased or regarding the nature or basis of

the Broadcast TV Surcharge. Weber did not then know, nor could he then know, that the

Broadcast TV Surcharge was really just part of a scheme for Charter to raise the monthly rate of

its television service.



                                                   -35-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 36 of 51



            137.   Charter charged Weber the Broadcast TV Surcharge every month from November

2018 through January 2020; in January 2020 Web cancelled his Charter service.

            138.   Through the imposition and increase of the Broadcast TV Surcharge, Charter

charged Weber a higher price for his cable services each month than Charter promised him and

he expected to pay, causing him damages.

            139.   When Weber signed up for his Charter broadband internet and TV streaming

bundle in November 2018, he was relying on Charter’s explicit representations regarding the

monthly price of the services. He did not expect (and Charter did not tell him) that Charter would

charge and increase a bogus so-called Broadcast TV Surcharge on top of the promised service

price or that the true price of the services would include an additional Broadcast TV Surcharge

which Charter could and would increase at its whim. That information would have been material

to him. Had Weber known that information, he would not have been willing to pay as much for

his service and would have acted differently.

            Plaintiff Susan Foster-Harper

            140.   Plaintiff Susan Foster-Harper is, and at all relevant times has been, a Kentucky

resident.

            141.   Foster-Harper was previously a subscriber of Time Warner Cable’s television and

broadband internet cable service at her residence in Kentucky. After Charter Communications,

Inc. acquired Time Warner Cable in mid-2016, the branding on the monthly bills she received

changed from “Time Warner Cable” to Charter’s “Spectrum.” Foster-Harper continues to be a

subscriber of Charter’s cable internet and TV service as of the filing of this complaint, with a

“legacy” Time Warner Cable cable plan.




                                                   -36-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 37 of 51



            142.   In September 2017, Charter increased Foster-Harper’s bill by raising the

Broadcast TV Surcharge from $6.05 to $7.50 per month.

            143.   In February 2018, Charter increased her bill by raising the Broadcast TV

Surcharge from $7.50 to $8.85 per month.

            144.   In November 2018, Charter increased her bill by raising the Broadcast TV

Surcharge from $8.85 to $9.95 per month.

            145.   In March 2019, Charter increased her bill by raising the Broadcast TV Surcharge

from $9.95 per month to $11.99 per month.

            146.   In October 2019, Charter increased her bill by increasing the Broadcast TV

Surcharge from $11.99 to $13.50 per month.

            147.   Since at least January 2017, Charter has also charged Foster-Harper $2.70 per

month for a “Sports Programming Surcharge.”

            148.   When Foster-Harper signed up for her Time Warner Cable legacy plan, and

whenever Foster-Harper made any changes to that plan, Charter’s predecessor Time Warner

Cable did not inform Foster-Harper of the existence of the Broadcast TV Surcharge or the Sports

Programming Surcharge.

            149.   Foster-Harper never received full, fully accurate, or non-misleading notice from

either Time Warner Cable or its successor Charter of what the Broadcast TV Surcharge or the

Sports Programming Surcharge are or their nature or basis. Foster-Harper never received full,

fully accurate, or non-misleading notice that the Broadcast TV Surcharge would be increased.

When Time Warner Cable and Charter imposed, and each time either increased, the Broadcast

TV Surcharge and Sports Programming Surcharge, Foster-Harper did not know, nor could she




                                                  -37-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 38 of 51



know, that the Broadcast TV Surcharge was really just part of a scheme for Charter to raise the

monthly rate of its television service packages.

            150.   Foster-Harper reasonably believed, based on Time Warner Cable’s and its

successor Charter’s representations on her monthly bills since at least 2016, that the Broadcast

TV Surcharge and the Sports Programming Surcharge were government-related fees. For

example, on Foster-Harper’s January 2018 bill Charter defined “Surcharges” as: “Surcharges –

Spectrum, formerly TWC, imposes surcharges to recover costs of complying with its

governmental obligations.” Meanwhile, the only “surcharges” listed on the entire bill were the

“Broadcast TV Surcharge” of $7.50 and the “Sports Programming Surcharge” of $2.70. Foster-

Harper read this description on her bills and reasonably assumed and understood it to mean that

the Broadcast TV Surcharge and the Sports Programming Surcharge were government-related

pass-through charges.

            151.   Foster-Harper remains a Charter customer. Charter, and its predecessor Time

Warner Cable, charged Foster-Harper the Broadcast TV Surcharge since 2010 and the Sports

Programming Surcharge since 2015. Charter continues to charge Byrne the Broadcast TV

Surcharge to this day.

            152.   Through the imposition and increase of the Broadcast TV Surcharge, and the

imposition of the Sports Programming Surcharge, Charter has for many years charged Foster-

Harper a higher price for her cable services each month than Charter promised her and she

expected to pay, causing her damages.

            153.   Contrary to Charter’s representations, the Broadcast TV Surcharge and the Sports

Programming Surcharge were not related to Charter’s costs of complying with its governmental




                                                  -38-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 39 of 51



obligations. Rather, Charter invented and imposes the “surcharges” as a way to deceptively

increase its prices, pocketing the money and enriching itself.

            154.   This information would have been material to her. Had Foster-Harper known this

information, she would not have been willing to pay as much for her service and would have

acted differently.

                                       CLASS ALLEGATIONS

            155.   Plaintiffs bring this lawsuit on behalf of themselves and all others similarly

situated, pursuant to Federal Rules of Civil Procedure 23(a), (b)(2), and (b)(3).

            156.   Plaintiffs Randall Byrne, David Kleuskens, and Jerry Henry seek to represent the

following “Ohio Class”:

                   All persons who, within the applicable statute of limitations period, if any,
                   purchased television service from Charter and resided or received Charter
                   television service in Ohio.

            157.   Plaintiffs Jason Weber and Susan Foster-Harper seek to represent the following

“Kentucky Class”:

                   All persons who, within the applicable statute of limitations period, if any,
                   purchased television service from Charter and resided or received Charter
                   television service in Kentucky.

            158.   Excluded from the three Classes above are Charter and any entities in which

Charter has a controlling interest, their officers, directors, employees, and agents, the judge to

whom this case is assigned, members of the judge’s staff, and the judge’s immediate family.

            159.   Numerosity. The members of the Classes are each so numerous that joinder of all

members would be impracticable. While Plaintiffs do not know the exact number of members of

each Class prior to discovery, upon information and belief, there are many thousands of members

in each Class.



                                                   -39-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 40 of 51



            160.   Commonality and Predominance. This action involves multiple common

questions which are capable of generating class-wide answers that will drive the resolution of

this case. These common questions predominate over any questions affecting individual Class

members, if any. These common questions include, but are not limited to, the following:

                   a.    Whether it was deceptive or unfair for Charter not to disclose the

Broadcast TV Surcharge, its dollar amount, or the fact that Charter could choose to raise its

amount at any time, as part of the advertised and quoted price of its television services;

                   b.    Whether the Broadcast TV Surcharge, the fact that Charter could choose

to raise it at any time, and the true price of Charter’s television services are material information,

such that a reasonable consumer would find that information important to their purchase

decision;

                   c.    Whether it was deceptive or unfair for Charter to peg customer discounts

to a list price rate, increase that list price rate, and increase the customer’s “discounted” rate with

it during a promised fixed-rate period;

                   d.    Whether the fact that Charter pegged customer discounts to a list price rate

and increased that list price rate and the customer’s “discounted” rate along with it during a

promised fixed-rate period is material information important to the customer’s purchase

decision;

                   e.    Whether it was deceptive or unfair for Charter to remove promised

channels from customer television service packages during the promised fixed-rate period, and to

then charge extra to retain access to those channels;

                   f.    Whether it was deceptive or unfair for Charter to increase during the

promised fixed-rate period the monthly price of customer equipment such as cable boxes which



                                                 -40-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 41 of 51



were utilized by customers to receive television service;

                   g.     Whether a reasonable consumer is likely to be deceived by Charter’s

conduct and omissions alleged herein;

                   h.     Whether Charter’s description of the Broadcast TV Surcharge is false

and/or misleading;

                   i.     Whether Charter’s misrepresentations and omissions alleged herein

constitute fraudulent concealment under the laws of Ohio and Kentucky.

                   j.     Whether Charter has violated the implied covenant of good faith and fair

dealing, implied in its contracts with its Plaintiffs and the Classes, by imposing and increasing

the Broadcast TV Surcharge, or by engaging in the other tactics alleged in this Complaint by

which Charter increases customers’ monthly rates or reduces its promised services during a

promised fixed-rate period; and

                   k.     Whether Charter’s retention of the monies paid by Plaintiffs and the Class

Members constitutes unjust enrichment under the laws of Ohio and Kentucky.

            161.   Typicality. Plaintiffs, like all Class Members, are current or former Ohio and

Kentucky subscribers of Charter television service plans who have been charged higher monthly

rates than quoted at the time of subscription. Their claims all arise from the same course of

conduct by Charter and are based on the same legal theories. Plaintiffs’ claims are typical of all

Class members’ claims.

            162.   Adequacy. Plaintiffs and their counsel will adequately protect the Classes’

interests. Plaintiffs have no interests antagonistic to Class members’ interests and are committed

to representing the best interests of the Classes. Moreover, Plaintiffs have retained counsel who

are highly experienced in prosecuting complex class action and consumer protection cases.



                                                  -41-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 42 of 51



            163.   Superiority. A class action is superior to all other available methods for fairly

and efficiently adjudicating this controversy. Each Class member’s interests are small compared

to the burden and expense required to litigate each of their claims individually, so it would be

impractical and would not make economic sense for Class members to seek individual redress

for Charter’s conduct. Individual litigation would add administrative burden on the courts,

increasing the delay and expense to all parties and to the judicial system. Individual litigation

would also create the potential for inconsistent or contradictory judgments regarding the same

uniform conduct. A single adjudication would create economies of scale and comprehensive

supervision by a single judge. Moreover, Plaintiffs do not anticipate any difficulties in managing

a class action trial in this case.

            164.   By its conduct and omissions alleged in this Complaint, Charter has acted and

refused to act on grounds that apply generally to the Classes, such that final injunctive relief

and/or declaratory relief is appropriate respecting the Classes as a whole.

            165.   Charter fraudulently concealed the facts underlying the causes of action pled here,

intentionally failing to disclose the true cost of its services and in order to deceive Plaintiffs and

the proposed Class Members, despite its duty to make such disclosure. The nature of Charter’s

misconduct was non-obvious and/or was obscured from public view, and neither Plaintiffs nor

the members of the Classes could have, through the use of reasonable diligence, learned of the

accrual of their claims against Charter at an earlier time. This Court should, at the appropriate

time, apply the discovery rule (or any other applicable doctrines) to extend and/or toll any

applicable limitations period (and the corresponding class period) to the date on which Plaintiffs

first reasonably should have known of the existence of the causes of action pled here.




                                                   -42-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 43 of 51



                                        CLAIMS FOR RELIEF

                                               COUNT I
                          Violation of the Ohio Consumer Sales Practices Act
                                 Ohio Rev. Code Ann. § 1345.01, et seq.
                                     (On Behalf of the Ohio Class)

            166.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as if

fully set forth herein.

            167.   The Ohio Consumer Sales Practices Act (Ohio Rev. Code. Ann. § 1345.01, et

seq.) (“Ohio CSPA”) states that: “No supplier shall commit an unfair or deceptive act or practice

in connection with a consumer transaction. Such an unfair or deceptive act or practice by a

supplier violates this section whether it occurs before, during, or after the transaction.” Ohio Rev.

Code. Ann. § 1345.02(A). The Ohio CSPA further prohibits “an unconscionable act or practice

in connection with a consumer transaction.” Ohio Rev. Code. Ann. § 1345.03.

            168.   Plaintiffs Randall Byrne, David Kleuskens and Jerry Henry and the proposed

Ohio Class members, and Defendants are “persons” within the meaning of Ohio Rev. Code. Ann.

§ 1345.01(B). Defendants are also “suppliers” within the meaning of Ohio Rev. Code. Ann.

§ 1345.01(C). Plaintiffs Byrne, Kleuskens and Henry and the proposed Ohio Class members are

“consumers” within the meaning of Ohio Rev. Code. Ann. § 1345.01(D), and their purchases of

Defendants’ cable television services are “consumer transactions” within the meaning of Ohio

Rev. Code. Ann. § 1345.01(A).

            169.   Defendants engaged in unfair, deceptive, and unconscionable practices that

violated the Ohio CSPA. As set forth in detail above, Defendants made statements and omitted

material information that had and continue to have the capacity to deceive the public and caused

injury to Plaintiffs Byrne, Kleuskens and Henry and proposed Ohio Class members.




                                                   -43-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 44 of 51



            170.   Defendants’ representations and affirmations of fact made by Defendants, and the

facts they concealed or failed to disclose, are material facts that were likely to deceive reasonable

consumers.

            171.   Defendants intended for consumers, including Plaintiffs Byrne, Kleuskens and

Henry and proposed Ohio Class members, to rely on these material misrepresentations and

nondisclosures.

            172.   In addition to being deceptive, Defendants’ misrepresentations, active

concealment, and failures to disclose material information regarding the true monthly cost of

their services were also unfair and unconscionable. Defendants took advantage of the inability of

the Plaintiffs Byrne, Kleuskens and Henry and the proposed Ohio Class members to reasonably

protect their interests by misleading them about the true cost of their services, which Defendants

concealed and failed to disclose.

            173.   Defendants’ conduct directly and proximately caused injury to consumers,

including Plaintiffs Byrne, Kleuskens and Henry and proposed Ohio Class members, which they

could not avoid because of Defendants’ concealment. The injury to consumers by this conduct

greatly outweighs any alleged countervailing benefits to consumers or competition. There is a

strong public interest in truth in advertising. Defendants’ conduct was also contrary to

legislatively declared public policy, including the Ohio CSPA.

            174.   Pursuant Ohio Rev. Code Ann. § 1345.09, Plaintiffs Byrne, Kleuskens and Henry

and the proposed Ohio Class members seek an order enjoining Defendants’ unfair, deceptive,

and unconscionable acts or practices, and awarding damages, attorneys’ fees, and any other just

and proper relief available under the Ohio CSPA.




                                                  -44-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 45 of 51



                                             COUNT II
                         Violation of the Kentucky Consumer Protection Act
                                 Ky. Rev. Stat. Ann. § 367.110, et seq.
                                  (On Behalf of the Kentucky Class)

            175.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as if

fully set forth herein.

            176.   The Kentucky Consumer Protection Act (Ky. Rev. Stat. Ann. § 367.110, et seq.)

(“Kentucky CPA”) states:

                   Unfair, false, misleading, or deceptive acts or practices in the
                   conduct of any trade or commerce are hereby declared unlawful.

Ky. Rev. Stat. Ann. § 367.170(1). Under the Kentucky CPA, “unfair” is construed to mean

“unconscionable.” Ky. Rev. Stat. Ann. § 367.170(2).

            177.   Plaintiffs Jason Weber and Susan Foster-Harper, the proposed Kentucky Class

members, and Defendants are “persons” within the meaning of Ky. Rev. Stat. 367110(1).

Defendants’ sale of the cable television services constitutes “trade” and “commerce” within the

meaning of Ky. Rev. Stat. Ann. § 367.110(2).

            178.   Defendants engaged in unfair, deceptive, and unconscionable practices that

violated the Kentucky CPA. As set forth in detail above, Defendants made statements and

omitted material information that had and continue to have the capacity to deceive the public and

caused injury to Plaintiffs Weber and Foster-Harper and proposed Kentucky Class members.

            179.   Defendants’ representations and affirmations of fact made by Defendants, and the

facts they concealed or failed to disclose, are material facts that were likely to deceive reasonable

consumers.

            180.   Defendants intended for consumers, including Plaintiffs Weber and Foster-Harper

and proposed Kentucky Class members, to rely on these material misrepresentations and

nondisclosures.

                                                   -45-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 46 of 51



            181.   In addition to being deceptive, Defendants’ misrepresentations, active

concealment, and failures to disclose material information regarding the true monthly cost of

their services were also unfair and unconscionable. Defendants took advantage of the inability of

the Plaintiffs Weber and Foster-Harper and the proposed Kentucky Class members to reasonably

protect their interests by misleading them about the true cost of their services, which Defendants

concealed and failed to disclose.

            182.   Defendants’ conduct directly and proximately caused injury to consumers

including Plaintiffs Weber and Foster-Harper and proposed Kentucky Class members, which

they could not avoid because of Defendants’ concealment. The injury to consumers by this

conduct greatly outweighs any alleged countervailing benefits to consumers or competition.

There is a strong public interest in truth in advertising. Defendants’ conduct was also contrary to

legislatively declared public policy, including the Kentucky CPA.

            183.   Pursuant Ky. Rev. Stat. Ann. § 367.220, Plaintiffs Weber and Foster-Harper and

the proposed Kentucky Class members seek an order enjoining Defendants’ unfair, deceptive,

and unconscionable acts or practices, and awarding damages, attorney’s fees, and any other just

and proper relief available under the Kentucky CPA.

                                             COUNT III
                   Breach of the Implied Covenant of Good Faith and Fair Dealing
                    (On Behalf of all Classes, and in the alternative to Count IV)

            184.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as if

fully set forth herein.

            185.   Plaintiffs allege this cause of action in the alternative to Count IV.

            186.   To the extent any applicable contract could be read as granting Defendants

discretion to impose and/or increase the monthly price charged to its customers above the price

promised and quoted for a promotional fixed rate period—which Plaintiffs do not concede—that

                                                    -46-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 47 of 51



discretion is not unlimited, but rather is limited by the covenant of good faith and fair dealing

implied in every contract by applicable state law.

            187.   Defendants have violated the covenant of good faith and fair dealing by their

conduct alleged herein.

            188.   Defendants have abused any discretion they purportedly had under any applicable

contract to raise the monthly price for Charter’s cable television services higher than that quoted.

Based on counsel’s investigation, Charter uses the Broadcast TV Surcharge as a covert way to

increase customers’ monthly rates without having to advertise such higher rates. Charter’s

scheme of pegging customers’ television service price to a list price rate, increasing that list price

rate, and then increasing the customers’ “discounted” rates during the promised fixed-rate period

along with it, similarly abuses any discretion purportedly granted by any Charter contract.

Likewise, Charter’s schemes of (a) removing and then charging extra for channels originally

presented as part of the package, and (b) increasing equipment charges during the promised

fixed-rate period, abuse any discretion purportedly granted by any Charter contract.

            189.   Defendants’ bait-and-switch schemes defied customers’ reasonable expectations,

were objectively unreasonable, and frustrated the basic terms of the parties’ agreement.

Defendants’ conduct alleged herein was arbitrary and in bad faith.

            190.   Defendants’ conduct described herein has had the effect, and the purpose, of

denying Plaintiffs and Class members the full benefit of their bargains with Charter.

            191.   Plaintiffs and the Class members have performed all, or substantially all, of the

obligations imposed on them under any applicable agreements with Defendants. There is no

legitimate excuse or defense for Defendants’ conduct.




                                                   -47-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 48 of 51



            192.   Any attempts by Charter to defend its overcharging through reliance on

contractual provisions will be without merit. Any such provisions are either inapplicable or are

unenforceable because they are void, illusory, lacking in mutuality, are invalid exculpatory

clauses, violate public policy, are procedurally and substantively unconscionable, and/or are

unenforceable in light of the hidden and deceptive nature of Charter’s misconduct, among other

reasons. Any such provisions, if any, would not excuse Charter’s abuses of discretion or

otherwise preclude Plaintiffs and the Classes from recovering for breaches of the covenant of

good faith and fair dealing.

            193.   Plaintiffs and members of the Classes sustained damages as a result of

Defendants’ breaches of the covenant of good faith and fair dealing. Plaintiffs seek damages in

an amount to be proven at trial.

                                             COUNT IV
                                         Unjust Enrichment
                    (On Behalf of all Classes, and in the alternative to Count III)

            194.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as if

fully set forth herein.

            195.   Plaintiffs allege this cause of action in the alternative to Count III.

            196.   Plaintiffs and the other members of each of the proposed Classes conferred

benefits on Defendants by signing up and paying for Defendants’ cable television services.

            197.   Defendants received the benefits to the detriment of Plaintiffs and the other

members of each of the proposed Classes because Plaintiffs and the other Class members paid a

higher monthly cost than advertised and represented to them before and during sign-up and/or

renewal, which is not what they bargained for.

            198.   Defendants have been unjustly enriched in retaining the revenues derived from

the monthly amounts paid by Plaintiffs and the other members of each of the proposed Classes.

                                                     -48-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 49 of 51



Retention of those monies under these circumstances is unjust and inequitable because

Defendants’ representations and omissions were misleading to consumers, which caused injuries

to Plaintiffs and the other Class members.

            199.   Because Defendants’ retention of the non-gratuitous benefits conferred on them

by Plaintiffs and the other members of the each of the proposed Classes is unjust and inequitable,

Defendants must pay restitution to Plaintiffs and the other Class members for their unjust

enrichment.

                                       PRAYER FOR RELIEF

            200.   On behalf of themselves and the proposed Classes, Plaintiffs request that the

Court order relief and enter judgment against Charter as follows:

                   a.     Declare this action to be a proper class action, certify the proposed

Classes, and appoint Plaintiffs and their counsel to represent the respective Classes;

                   b.     Order Charter to match its marketing and price quotes before and during

sign-up or renewal with its actual rates, including by ordering Charter to: (1) either stop charging

the Broadcast TV Surcharge or clearly disclose it as part of the quoted monthly price in

advertisements, phone sign-up, in-store sign-up, and online sign-up; (2) stop removing channels

previously offered as part of the package for a fixed-rate period and then requiring customers to

pay an additional amount to retain or keep those channels during that period; and (3) stop

increasing the price for customers’ monthly service in the middle of a promised fixed-rate

promotional or renewal period, including by increasing the Broadcast TV Surcharge, increasing

television service plan “discounted” rates which are pegged to parallel increases in the list price

rates, and by increasing the monthly price of customer equipment such as cable boxes which are

utilized by customers to receive television service.



                                                   -49-
1992930.3
             Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 50 of 51



                   c.      Order Charter to engage an independent person, group, or organization to

conduct an internal assessment to (1) identify the root causes of the decisions that led Charter to

misrepresent its actual rates, (2) identify corrective actions and institutional culture changes to

address these root causes, and (3) help Charter implement and track those corrective actions to

ensure Charter does not engage in such misrepresentations again.

                   d.      Order Charter to pay damages and restitution to Plaintiffs and the Classes

in amounts to be proven at trial;

                   e.      Order Charter to pay attorneys’ fees, costs, and pre-judgment and post-

judgment interest;

                   f.      Retain jurisdiction to monitor Charter’s compliance with the injunctive

relief; and

                   g.      Provide all other relief to which Plaintiffs and the Class may show

themselves justly entitled.

                                     DEMAND FOR JURY TRIAL

            201.   Plaintiffs demand a trial by jury on all issues so triable.




                                                    -50-
1992930.3
            Case 3:20-cv-00712-CSH Document 1 Filed 05/21/20 Page 51 of 51



Dated: May 21, 2020                        Respectfully submitted,

By: /s/ Hugh W. Cuthbertson                By: /s/ Michael W. Sobol

ZANGARI COHN CUTHBERTSON                   LIEFF CABRASER HEIMANN &
DUHL & GRELLO P.C.                         BERNSTEIN LLP
Hugh W. Cuthbertson (CT #04133)            Michael W. Sobol*
hcuthbertson@zcclawfirm.com                msobol@lchb.com
Steve C Rickman (CT #19442)                Roger N. Heller*
srickman@zcclawfirm.com                    rheller@lchb.com
59 Elm Street, Suite 400                   275 Battery Street, 29th Floor
New Haven, CT 06510                        San Francisco, CA 94111
(203) 789-0001                             (415) 956-1000
(203) 782-2766 (fax)                       (415) 956-1008 (fax)

                                           LIEFF CABRASER HEIMANN &
                                           BERNSTEIN LLP
                                           Daniel E. Seltz*
                                           dseltz@lchb.com
                                           Avery S. Halfon*
                                           ahalfon@lchb.com
                                           250 Hudson Street, 8th Floor
                                           New York, NY 10013
                                           (212) 355-9500
                                           (212) 355-9592 (fax)

                                           HATTIS & LUKACS
                                           Daniel M. Hattis*
                                           dan@hattislaw.com
                                           Paul Karl Lukacs*
                                           pkl@hattislaw.com
                                           400 108th Ave NE, Ste. 500
                                           Bellevue, WA 98004
                                           (425) 233-8650
                                           (425) 412-7171 (fax)

                                           Attorneys for Plaintiffs and the Proposed Class

                                                *Pro hac vice application to be submitted




                                         -51-
1992930.3
